11/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  June 9, 2020 Session

           ABU-ALI ABDUR’RAHMAN v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                     No. 87-W-417      Monte Watkins, Judge
                     ___________________________________

                           No. M2019-01708-CCA-R3-PD
                       ___________________________________


This is a State appeal, filed by the State Attorney General and Reporter, from an Agreed
Order (“AO”) entered between Petitioner, Abu-Ali Abdur’Rahman, and the District
Attorney General for Davidson County. The AO amended Petitioner’s capital sentence
to life imprisonment. Petitioner filed a motion to reopen his post-conviction proceedings
based upon the ruling of the United States Supreme Court in Foster v. Chatman, 578 U.S.
___, 136 S. Ct. 1737 (2016). The post-conviction court granted the motion and set the
matter for a hearing. At the hearing, the parties presented to the court an AO stating that
Petitioner’s sentence would be amended in exchange for his waiving and dismissing all
post-conviction claims. The post-conviction court accepted the AO and subsequently
entered an amended judgment of conviction. The State appealed, arguing that the post-
conviction court lacked jurisdiction to accept the AO and amend Petitioner’s sentence.
Petitioner responds that this Court lacks jurisdiction to hear this appeal because the State
consented to the AO in the post-conviction court, thereby foreclosing any right to appeal.
We have thoroughly considered the briefs and arguments of both parties as well as the
amici curiae. We conclude that the State has a right to appeal to challenge the
jurisdiction of the post-conviction court. We also conclude that the post-conviction court
lacked jurisdiction to accept the AO and to amend Petitioner’s final judgment of
conviction because it did not comply with the statutory requirements for granting relief
under the Post-Conviction Procedure Act. Therefore, we vacate both the AO and the
amended judgment of conviction and remand this case to the post-conviction court for
further proceedings consistent with this opinion.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Vacated
                                  and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., J., joined. THOMAS T. WOODALL, J., filed a separate opinion concurring
in part and dissenting in part.
Herbert H. Slatery III, Attorney General and Reporter; Andrée Sophia Blumstein,
Solicitor General; Leslie E. Price, Senior Deputy Attorney General; Zachary T. Hinkle,
Deputy Attorney General; Glenn R. Funk, District Attorney General, for the appellant,
State of Tennessee.

David R. Esquivel, Michael C. Tackeff, Kelley J. Henry, Katherine M. Dix, and Bradley
A. MacLean, Nashville, Tennessee, for the appellee, Abu-Ali Abdur’Rahman.

Lucille A. Jewel and Stephen Ross Johnson, Knoxville, Tennessee, for the Amicus
Curiae, the National Association of Criminal Defense Lawyers.

Donald Capparella and Tyler Chance Yarbro, Nashville, Tennessee; and Lawrence J. Fox
and Susan Martyn, New Haven, Connecticut, for the Amicus Curiae, the Ethics Bureau at
Yale.

L. Webb Campbell II, William L. Harbison, Eric G. Osborne, and Amy R. Mohan,
Nashville, Tennessee, for the Amicus Curiae, former Tennessee state and federal
prosecutors Ed Yarbrough, Bill Farmer, Hal Hardin, Charles Fels, and Tom Dillard.

Jonathan Harwell, Knoxville, Tennessee; Shane Ramsey and Woods Drinkwater,
Nashville, Tennessee, for the Amicus Curiae, the Tennessee Association of Criminal
Defense Lawyers.

Gregory D. Smith, J. David Wicker, and Alexandra T. MacKay, Nashville, Tennessee,
for the Amici Curiae, the Tennessee Conference of the NAACP and the Napier-Looby
Bar Association.

                                      OPINION

                     Factual Background and Procedural History

       Well over 33 years ago, Petitioner, Abu-Ali Abdur’Rahman (formerly known as
James Lee Jones, Jr.), was convicted of first-degree premeditated murder, assault with
intent to commit first-degree murder, and armed robbery for the stabbing attacks of
Patrick Daniels and Norma Norman. Petitioner was sentenced to death for the murder
conviction and consecutive life sentences for the two other convictions. See State v.
Jones, 789 S.W.2d 545 (Tenn. 1990), cert. denied, Jones v. Tennessee, 498 U.S. 908
(1990). As relevant to this appeal, Petitioner raised a claim on direct appeal that the
prosecutor’s use of peremptory strikes against African-American jurors violated his
constitutional rights under Batson v. Kentucky, 476 U.S. 79 (1986). Jones, 789 S.W.2d at
548-49. The Tennessee Supreme Court found that “[t]here was no pattern of strikes
                                          -2-
against black jurors” and that “[t]here was no indication of any discriminatory purpose in
the strikes” given the prosecutor’s “neutral reasons for the exercise of its challenges.” Id.
at 549. The Tennessee Supreme Court affirmed Petitioner’s convictions and sentences.
Id. at 553.

       Petitioner subsequently filed a petition for post-conviction relief, the denial of
which was affirmed by this Court on appeal. See James Lee Jones, Jr. v. State, No.
01C01-9402-CR-00079, 1995 WL 75427, at *1 (Tenn. Crim. App. Feb. 23, 1995), perm.
app. denied (Tenn. Aug. 28, 1995), cert. denied, Jones v. Tennessee, 516 U.S. 1122
(1996). Petitioner also unsuccessfully sought federal habeas corpus relief, primarily
raising claims of ineffective assistance of counsel and the prosecutor’s withholding of
certain evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963). See
Abdur’Rahman v. Bell, 226 F.3d 696 (6th Cir. 2000); Abdur’Rahman v. Colson, 649 F.3d
468 (6th Cir. 2011); Abdur’Rahman v. Carpenter, 805 F.3d 710 (6th Cir. 2015).

       On June 24, 2016, Petitioner filed a motion to reopen post-conviction proceedings
in the Davidson County Criminal Court. See T.C.A. § 40-30-117. Petitioner asserted
three claims based on recent United States Supreme Court cases. First, and as relevant to
this appeal, Petitioner asserted that Foster v. Chatman, 578 U.S. ___, 136 S. Ct. 1737
(2016), established a new rule of constitutional law regarding a prosecutor’s use of
peremptory strikes against potential jurors that are “motivated in substantial part by
discriminatory intent” and that this rule was retroactively applicable. Like the defendant
in Foster, Petitioner obtained the prosecutor’s jury selection notes after his trial and direct
appeal, which Petitioner alleged contradicted the prosecutor’s race-neutral reasons for the
strikes given at trial. The other claims raised in Petitioner’s motion were that capital
punishment should be declared unconstitutional because it is inconsistent with the
reasoning of the majority opinion in Obergefell v. Hodges, 576 U.S. __, 135 S.Ct. 2584
(2015), and with Justice Breyer’s dissent in Glossip v. Gross, 576 U.S. 863 (2015). On
September 23, 2016, Petitioner filed a petition for writ of habeas corpus as a supplement
to his motion to reopen, asserting that capital punishment should be deemed
unconstitutional based on the historical record of its application in Tennessee since 1977
showing that it “operates in an arbitrary and capricious manner” and that it is not
consistent with the “evolving standards of decency.” The State did not file a response to
either of Petitioner’s pleadings.

       On October 5, 2016, the post-conviction court entered an order entitled “Order
Granting ‘Motion to Reopen Post-Conviction Petition’ in Part and Denying in Part.” The
post-conviction court denied Petitioner’s motion with respect to his claims based on
Obergefell and Glossip, concluding that they did not establish new rules of constitutional




                                             -3-
law that would entitle Petitioner to relief.1 The post-conviction court also denied
Petitioner’s petition for writ of habeas corpus. However, the post-conviction court stated
that it would “hold an evidentiary hearing in order to make a determination as to issue
one, whether Petitioner is entitled to relief under Foster v. Chatman.” The post-
conviction court stated that the hearing would focus on whether Foster created a new rule
of law regarding peremptory strikes of potential jurors that were “motivated in substantial
part by discriminatory intent” or whether the new rule was actually announced in Snyder
v. Louisiana, 552 U.S. 472 (2008). If Snyder controlled, the post-conviction court would
determine whether Petitioner waived his claim because he failed to raise it for eight
years.

       On August 28, 2019,2 Petitioner filed a “Pre-Hearing Memorandum” detailing his
claim that “Foster formulated a change in the evidentiary and procedural rules for
adjudicating a jury race discrimination claim” from that originally established in Batson.
After describing the development of United States Supreme Court’s jurisprudence from
Batson through the recent decision in Flowers v. Mississippi, __ U.S. __, 139 S.Ct. 2228
(2019), Petitioner argued that “Foster stands in an important position in the Court’s
development of the law in this area” because it allowed a defendant to raise a jury
discrimination claim that had been previously adjudicated on direct appeal and to support
the claim with “newly discovered evidence from outside the trial record – specifically in
this case, the prosecutor’s notes taken during jury selection[.]” Additionally, Petitioner
        1
         The Petitioner did not file an application for permission to appeal the denial of these claims
pursuant to Tennessee Code Annotated section 40-30-117(c) or an appeal as of right under Tennessee
Rule of Appellate Procedure 3(b) from the denial of his habeas corpus petition.
        2
           Pending before this Court is Petitioner’s motion, pursuant to Tennessee Rule of Appellate
Procedure 14, to consider the declaration of Petitioner’s counsel regarding his various meetings with the
District Attorney General to negotiate a settlement of this case over the course of this three-year delay.
Rule 14(a) empowers an appellate court to consider certain facts that “occur[] after judgment,” are
“capable of ready demonstration[,]” and “affect[] the positions of the parties or the subject matter of the
action[.]” In deferring consideration of Petitioner’s motion and the State’s response, a panel of this Court
noted:

        Although the facts contained in counsel’s declaration are not later-arising and were
        known to the appellee and to the District Attorney General at the time of the negotiated
        settlement, the parties could not have anticipated the need to include details of the
        settlement negotiations in the record at the time of the entry of the parties’ agreed order.
        The circumstances presented in this case are unique, and the motion before the court does
        not squarely fall within the guidelines of Tennessee Rule of Appellate Procedure 14.

Order Reserving Judgment on Motion to Consider Post-Judgment Facts, March 5, 2020. Given the
unique circumstances of this case, this Court will consider the declaration of Petitioner’s counsel only
insofar as it provides helpful information regarding the procedural history of this case.


                                                   -4-
asserted that Foster retroactively applied to post-conviction proceedings the standard
established in Snyder, a direct appeal, that a defendant must show that the prosecutor’s
strike of a juror was “motivated in substantial part by discriminatory intent.” See Foster,
136 S. Ct. at 1754 (citing Snyder, 552 U.S. at 485). The memorandum then detailed
Petitioner’s factual allegations regarding the peremptory strikes of specific African-
American jurors by the prosecutor in his case.

       An evidentiary hearing was held on August 28, 2019, consisting of arguments by
counsel for both parties. Petitioner’s counsel submitted multiple exhibits, including the
prosecutor’s jury selection notes, transcripts of voir dire from Petitioner’s trial, and an
affidavit from one of the stricken jurors. The exhibits also contained a letter written by
Davidson County District Attorney General, Glenn R. Funk, to the Tennessee District
Attorney Generals Conference regarding comments made by the prosecutor as a panel
member at a continuing legal education seminar in 2015 suggesting the use of racial
stereotypes in jury selection. Petitioner’s counsel presented the factual and legal
arguments underpinning Petitioner’s claim that he was entitled to relief under Foster.
Petitioner’s counsel also argued that this claim should be considered in conjunction with
Petitioner’s claims of prosecutorial misconduct that were raised in his federal habeas
corpus proceedings.3 The District Attorney General stated that the “hearing [was] not
about an innocent man” but that “[o]vert racial bias has no place in the justice system”
and “the pursuit of justice is incompatible with deception.” The District Attorney
General stated that upon his review of Petitioner’s case and his discussions with the
surviving victim and both victims’ families, he was prepared to enter an agreement in
which Petitioner’s death sentence would be vacated in exchange for Petitioner
“withdrawing his application for a new trial[,] waiving any other claims for relief[,]” and
“not fil[ing] any other petitions.” The parties then presented the post-conviction court
with the AO, which they signed in open court. The post-conviction court took the matter
under advisement, stating that it would “review the order, as well as the pleadings and
exhibits in this case, and make a determination as to whether the [c]ourt will accept this.”

        On the next day, August 29, 2019, the post-conviction court signed the AO
entitled “Agreed Order Allowing Amended Judgment”, which stated in pertinent part as
follows:

        It appears from the signatures appearing below of the Petitioner and his
        counsel, and of the attorney for the State, that the parties stipulate, and
        therefore the Court finds, as follows:
        3
         Petitioner’s attorney relied on the dissenting opinion by Judge Cole in Abdur’Rahman v. Colson,
649 F.3d at 478-483. However, the majority opinion in that case rejected Petitioner’s claim that the
prosecutor violated Brady by failing to disclose certain pieces of evidence or that any prejudice arising
therefrom was sufficient to entitle Petitioner to relief. See id. at 475, 478.

                                                  -5-
      ....

             G. The State and the Petitioner have agreed to settle this case
      according to the terms set forth below, subject to Court approval. The State
      represents that this settlement will serve the ends of justice.

             H. By signing below, Petitioner represents to the Court that he
      understands the terms of this settlement which involve the waiver of any
      claims he may have in this case, subject to the terms of this Order, and that
      he believes this settlement is in his best interest.

      ACCORDINGLY, IT IS ORDERED, ADJUDGED AND DECREED as
      follows:

             1. The Court’s judgment for Count 1 convicting Petitioner of First
      Degree Murder and sentencing him to death is hereby amended, such that
      Petitioner’s sentence for Count 1 is and shall be Life in Prison, and not
      Death.

              2. All other provisions of the Court’s judgments for Counts 1, 2 and
      3 shall remain in full force and effect.

             3. All of Petitioner’s claims in this case are deemed waived by
      Petitioner and are therefore DISMISSED, subject to the terms of this
      Agreed Order.

The following day, the post-conviction court announced its ruling in open court, stating:

             The [c]ourt reviewed the pleadings, including the facts of the case,
      the jury selection process, the exhibits and the relevant statutory and case
      law regarding this matter. During my consideration of the agreed order, an
      issue arose as to whether parties could agree to set aside a jury verdict such
      as the one presented to this court. The [c]ourt believes that the issue has
      been resolved or is resolved by [Tennessee Code Annotated section] 40-30-
      103, as well as cases such as [Joseph Matthew] Maka v. State, [No. W2003-
      01209-CCA-R3-PC, 2004 WL 2290493, at *2 (Tenn. Crim. App. Oct. 11,
      2004), no perm. app. filed] and Foster v. Chatman, as well as Batson v.
      Kentucky.

            The [c]ourt concludes that the prosecuting office has the authority to
      remedy a legal injustice under circumstances such as these before us. After
                                           -6-
       careful consideration, the [c]ourt believes the parties reached an equitable
       and just resolution and, therefore, approves the agreed order.

      The post-conviction court subsequently entered an amended judgment of
conviction for Count 1, reflecting a life sentence for the first degree murder conviction.
Under the section of the form for special conditions, the post-conviction court wrote:

       Judgment amended pursuant to agreed order signed by the court on 8/28/19
       which was entered in consideration of potential unconstitutional conviction
       and sentence pursuant to the provisions of [T.C.A. §] 40-30-101 et seq and
       [T.C.A. §] 40-30-117 (post-conviction statutes). In consideration of this
       modification of judgment, [Petitioner] waives all appeals and claims related
       to this matter.

      On September 20, 2019, the State, acting through the Office of the Attorney
General and Reporter (hereinafter, “State Attorney General”), filed a notice of appeal
pursuant to Tennessee Rule of Appellate Procedure 3(c).

                                         Analysis

        On appeal, the State Attorney General argues that the post-conviction court lacked
jurisdiction to accept the AO and to amend Petitioner’s judgment of conviction because
the court failed to follow the statutory requirements of the Post-Conviction Procedure
Act. In particular, the State relies upon this Court’s recent opinion in Harold Wayne
Nichols v. State, No. E2018-00626-CCA-R3-PD, 2019 WL 5079357, at *11-12 (Tenn.
Crim. App. Oct. 10, 2019), perm. app. denied (Tenn. Jan. 15, 2020), in which this Court
held that the post-conviction court lacked jurisdiction to accept a proposed settlement
agreement in the absence of a finding that the petitioner was entitled to post-conviction
relief. Petitioner, as the appellee, responds that this Court lacks jurisdiction to hear this
appeal because the State, represented by the District Attorney General, consented to the
entry of the AO in the post-conviction court. With regard to the merits of the State’s
claim, Petitioner argues that because the post-conviction court had the jurisdiction to
adjudicate his motion to reopen, it also had the jurisdiction to accept the parties’
settlement agreement and that this Court’s decision in Harold Wayne Nichols is
inapplicable to the case at bar.

       This Court is required to “consider whether the trial and appellate court have
jurisdiction over the subject matter, whether or not presented for review.” Tenn. R. App.
P. 13(b). Subject matter jurisdiction is “the power of a court to adjudicate the particular
category or type of case brought before it.” Turner v. Turner, 473 S.W.3d 257, 269
(Tenn. 2015). “Subject matter jurisdiction involves the nature of the cause of action and
the relief sought, and can only be conferred on a court by legislative or constitutional
                                            -7-
act.” State v. Cawood, 134 S.W.3d 159, 163 (Tenn. 2004) (citing Northland Ins. Co. v.
State, 33 S.W.3d 727, 729 (Tenn. 2000)). Subject matter jurisdiction “cannot be waived,
because it is the basis for the court’s authority to act.” Meighan v. U.S. Sprint Commc’ns
Co., 924 S.W.2d 632, 639 (Tenn. 1996). “‘It is fundamental that jurisdiction, neither
original nor appellate, can be conferred by consent and neither waiver nor estoppel could
be more effective than the consent of parties.’” State v. Smith, 278 S.W.3d 325, 329
(Tenn. Crim. App. 2008) (quoting James v. Kennedy, 129 S.W.2d 215, 216 (Tenn.
1939)). Whether a court has subject matter jurisdiction is a question of law, and our
review is de novo with no presumption of correctness. Cawood, 134 S.W.3d at 163
(internal quotation omitted).

       Because this Court’s jurisdiction to hear an appeal is a prerequisite to appellate
review, we will first address the question of whether the State Attorney General can
pursue an appeal of the AO on behalf of the State when the District Attorney General,
also representing the State, consented to the entry of the AO in the post-conviction court.
This involves issues related to the State’s right to appeal and the proper allocation of
authority between the District Attorney General and the State Attorney General. Because
we ultimately conclude that this Court has jurisdiction to hear this appeal, the second
question we will address is whether the post-conviction court had jurisdiction to enter the
AO. This involves issues related to the post-conviction court’s jurisdiction to adjudicate
Petitioner’s motion to reopen as well as its jurisdiction to amend Petitioner’s sentence
upon agreement of the parties that his post-conviction claims would be waived. We note
that due to the procedural posture of this case, the merits of Petitioner’s Foster claim are
not before this Court, and we express no opinion thereon.

                             I. Appellate Court’s Jurisdiction

                                A. State’s Right to Appeal

        Generally, the State does not have the right to appeal in a criminal case “‘unless
the right is expressly conferred by a constitutional provision or by statute.’” State v.
Menke, 590 S.W.3d 455, 460 (Tenn. 2019) (quoting State v. Meeks, 262 S.W.3d 710, 718
(Tenn. 2008)); see Tenn. R. Crim. P. 37(b) (stating that “the state may appeal any order
or judgment in a criminal proceeding when the law provides for such appeal”). “‘When a
statute affords [the State] the right to an appeal in a criminal proceeding, the statute will
be strictly construed to apply only to the circumstances defined in the statute.’” Menke,
590 S.W.3d at 460 (quoting Meeks, 262 S.W.3d at 718).

       Tennessee Rule of Appellate Procedure 3(c) provides as follows:

       Availability of Appeal as of Right by the State in Criminal Actions. In
       criminal actions an appeal as of right by the state lies only from an order or
                                            -8-
       judgment entered by a trial court from which an appeal lies to the Supreme
       Court or Court of Criminal Appeals: (1) the substantive effect of which
       results in dismissing an indictment, information, or complaint; (2) setting
       aside a verdict of guilty and entering a judgment of acquittal; (3) arresting
       judgment; (4) granting or refusing to revoke probation; or (5) remanding a
       child to the juvenile court. The state may also appeal as of right from a
       final judgment in a habeas corpus, extradition, or post-conviction
       proceeding, from an order or judgment entered pursuant to Rule 36 or Rule
       36.1, Tennessee Rules of Criminal Procedure, and from a final order on a
       request for expunction.

According to the Advisory Commission Comments, “This subdivision specifies
situations, within constitutional limits, in which it seems desirable to recognize the state’s
right of appeal.” Tenn. R. App. P. 3(c), Adv. Comm’n. Cmts.

       This case was initiated when Petitioner filed a motion to reopen post-conviction
proceedings, which was granted by the post-conviction court on October 5, 2016.4 Once
the post-conviction court granted the motion to reopen, “the procedure, relief and
appellate provisions” of the Post-Conviction Procedure Act applied. T.C.A. § 40-30-
117(b). This includes the provision that the post-conviction court’s final order is
appealable “in the manner prescribed by the Tennessee Rules of Appellate Procedure.”
T.C.A. § 40-30-116. The AO, which disposed of Petitioner’s pending post-conviction
claims by stating that they were waived and dismissed, was a final judgment in a post-
conviction proceeding from which the State has a right to appeal under Rule 3(c).
Moreover, from the language of the AO, it does not appear that the State explicitly
waived the right to appeal.5

       Additionally, the Tennessee Supreme Court has recently held that a defendant has
an appeal as of right from the entry of an amended order or judgment under Rule 3(b) by
applying Tennessee Rule of Criminal Procedure 36. State v. Allen, 593 S.W.3d 145, 153
(Tenn. 2020). Rule 36 grants a trial court the authority to correct clerical errors in
judgments and orders at any time and provides that “[u]pon filing of the corrected
judgment or order, . . . the defendant or the [S]tate may initiate an appeal as of right
pursuant to Rule 3[.]” Tenn. R. Crim. P. 36. In Allen, the supreme court concluded that

       4
          As discussed in further detail below, we reject the State’s argument that the post-conviction
court’s October 5, 2016 order did not actually grant the motion to reopen.
       5
         Even if such a waiver is possible, this Court has noted that the State Attorney General “would
be a necessary party to such an agreement.” State v. Burrow, 769 S.W.2d 510, 512 n.3 (Tenn. Crim. App.
1989).


                                                 -9-
because the trial court “was not purporting to simply correct a clerical mistake or supply
omitted or overlooked information” when it amended an order that had become final over
five years previously, it “exceeded the authority Rule 36 provides.” Allen, 593 S.W.3d at
154. Similarly, when the post-conviction court in this case entered the amended
judgment, which amended Petitioner’s sentence for first degree murder from death to life
imprisonment, it did not purport to merely correct a clerical mistake or omission.
Because, as we discuss further below, the post-conviction lacked any other basis to
amend Petitioner’s final judgment, the State has an appeal as of right under Rule 3(c)
from the entry of the amended judgment because the post-conviction court exceeded the
authority granted by Rule 36.6

       Petitioner relies heavily on case law stating that consent decrees in civil cases are
“not appealable by the parties entering into the agreement.” City of New Johnsonville v.
Handley, No. M2003-00549-COA-R3-CV, 2005 WL 1981810, at *10 (Tenn. Ct. App.
Aug. 16, 2005) (citing City of Shelbyville v. State ex rel. Bedford Cnty., 415 S.W.2d 139,
144 (Tenn. 1967); Bacardi v. Tenn. Bd. of Registration in Podiatry, 124 S.W.3d 553, 562
(Tenn. Ct. App. 2003)), perm. app. denied (Tenn. Feb. 6, 2006). “However, a party may
appeal from a consent order upon a claim of lack of actual consent, fraud in its
procurement, mistake, or lack of the court’s jurisdiction to enter the judgment.” Leroy
Jackson, Jr. v. Purdy Bros. Trucking Co., Inc., No. E2011-00119-COA-R3-CV, 2011
WL 4824198, at *3 (Tenn. Ct. App. Oct. 12, 2011) (citing Swift & Co. v. United States,
276 U.S. 311, 323-24 (1928)), perm. app. denied (Tenn. Mar. 8, 2012) (emphasis added).
Even in criminal cases, “a defendant who pleads guilty may appeal the issue of whether
or not the trial court had subject matter jurisdiction because jurisdictional defects are not
waived by the plea.” State v. Yoreck, 133 S.W.3d 606, 612 (Tenn. 2004); see also State
v. Carter, 988 S.W.2d 145, 148 (Tenn. 1999) (holding that “a no contest plea or plea of
guilty does not waive a challenge to the court’s jurisdiction”); Tenn. R. App. P. 3(b)(2)
(allowing a defendant to appeal as of right from a guilty plea to raise issues “not waived
as a matter of law by the plea”).

        Thus, we believe that, when a statute or rule specifically provides for an appeal as
of right from a trial court’s order, an appellate court has jurisdiction to hear the case and
to determine whether any specific errors complained of were waived as a matter of law
by a party’s consent to the judgment in the court below. See Pacific R.R. Co. v. Ketchum,
101 US 289, 290 (1880). Generally speaking, a party’s consent or failure to object to a
trial court’s order may waive most evidentiary and procedural issues under Tennessee


        6
          The trial court entered its amended judgment six days after the State filed its notice of appeal.
To the extent that the State’s notice of appeal was premature, it would be deemed timely filed upon the
entry of the amended judgment. See Tenn. R. App. P. 4(d).


                                                  - 10 -
Rule of Appellate Procedure 36(a).7 However, that rule does not place a restriction on
this Court’s jurisdiction to hear an appeal in the first place. See Tenn. R. App. P. 36(b)
(stating the plain error doctrine, which authorizes discretionary review of otherwise
waived claims); Tenn. R. App. P. 13(b) (stating that an appellate court must consider
subject matter jurisdiction and may consider other issues “(1) to prevent needless
litigation, (2) to prevent injury to the interests of the public, and (3) to prevent prejudice
to the judicial process”). Moreover, this Court has held that the State’s failure to object
to a trial court’s lack of jurisdiction did not bar it from raising the issue on appeal
“because such jurisdiction could not be conferred upon the criminal court by consent,
estoppel, or waiver.” Smith, 278 S.W.3d at 329; see also John Thedford Day v. Vici
Martha Day Gatewood, No. 02A01-9805-CV-00141, 1999 WL 269928, at *1 (Tenn. Ct.
App. Apr. 30, 1999) (“The issue of subject matter jurisdiction is not waivable and thus
may be raised at any time, regardless of whether any objection to the assertion of
jurisdiction was made at the trial court level.”). Thus, subject matter jurisdiction remains
a viable issue on appeal even if the parties consented to the judgment in the court below.

       Alternatively, even if we were to determine that the State does not have an appeal
as of right under Rule 3(c), this Court has the authority to treat the State’s notice of
appeal as a petition for a writ of certiorari. See State v. Adler, 92 S.W.3d 397, 401 (Tenn.
2002), superseded on other grounds by statute, as recognized in State v. Rowland, 520
S.W.3d 542, 545 (Tenn. 2017); see also State v. L.W., 350 S.W.3d 911, 916 (Tenn. 2011)
(holding that “the failure to follow the procedural requirements of [T.C.A. §] 27-8-106
for petitions for writ of certiorari in civil cases did not deprive the Court of Criminal
Appeals of jurisdiction to hear these appeals”). The common law writ of certiorari has
been codified at Tennessee Code Annotated section 27-8-101, which provides:

        The writ of certiorari may be granted whenever authorized by law, and also
        in all cases where an inferior tribunal, board, or officer exercising judicial
        functions has exceeded the jurisdiction conferred, or is acting illegally,
        when, in the judgment of the court, there is no other plain, speedy, or
        adequate remedy. This section does not apply to actions governed by the
        Tennessee Rules of Appellate Procedure.

The common law writ of certiorari is an “extraordinary judicial remedy,” State v. Lane,
254 S.W.3d 349, 355 (Tenn. 2008), and may not be used “to inquire into the correctness
of a judgment issued by a court with jurisdiction.” Adler, 92 S.W.3d at 401 (citing State
v. Johnson, 569 S.W.2d 808, 815 (Tenn. 1978)). Instead, the writ of certiorari is

        7
           “Nothing in this rule shall be construed as requiring relief be granted to a party responsible for
an error or who failed to take whatever action was reasonably available to prevent or nullify the harmful
effect of an error.” Tenn. R. App. P. 36(a).

                                                   - 11 -
available “to correct ‘(1) fundamentally illegal rulings; (2) proceedings inconsistent with
essential legal requirements; (3) proceedings that effectively deny a party his or her day
in court; (4) decisions beyond the lower tribunal’s authority; and (5) plain and palpable
abuses of discretion.’” Lane, 254 S.W.3d at 355 (citation omitted). Because the State
Attorney General’s claim on appeal is that the post-conviction court, by accepting the AO
and amending Petitioner’s sentence, “exceeded the jurisdiction conferred” by the Post-
Conviction Procedure Act, the writ of certiorari would be appropriate if there were “no
other plain, speedy or adequate remedy” under the Rules of Appellate Procedure. T.C.A.
§ 27-8-101.

        B. Authority of the State Attorney General and District Attorney General

        Petitioner argues that the District Attorney General had the discretion to consent to
the entry of the AO and that, by appealing therefrom, the State Attorney General invaded
the constitutional and statutory powers of the District Attorney General. Both the State
Attorney General and the District Attorney General are constitutional officers established
by Article 6, section 5 of the Tennessee Constitution, and the Legislature has codified the
respective duties and responsibilities of each office. The District Attorney General
“[s]hall prosecute in the courts of the district all violations of the state criminal statutes
and perform all prosecutorial functions attendant thereto,” T.C.A. § 8-7-103(1), while the
State Attorney General shall “attend to all business of the state, both civil and criminal in
the court of appeals, the court of criminal appeals[,] and the supreme court,” T.C.A. § 8-
6-109(b)(2). The same division of authority applies in post-conviction proceedings.
Under the Post-Conviction Procedure Act, “[t]he district attorney general shall represent
the state” in responding to the petition and asserting “the affirmative defenses the district
attorney general deems appropriate.” T.C.A. § 40-30-108(a), (d). Additionally, the
district attorney general “has the option to assert” certain defenses by filing a motion to
dismiss. T.C.A. § 40-30-108(c). During proceedings in the post-conviction court, the
State Attorney General shall “lend whatever assistance may be necessary to the district
attorney general in the trial and disposition of the cases,” T.C.A. § 40-30-114(b)(1).
However, “[i]n the event an appeal is taken[,]” the State Attorney General “shall
represent the state and prepare and file all necessary briefs in the same manner as now
performed in connection with criminal appeals.” T.C.A. § 40-30-114(b)(2). As this
Court has previously explained:

       Considering . . . these sections of the Code together, we conclude that the
       legislature has given the District Attorney General the power to prosecute
       criminal cases at the trial level, and that the State Attorney General has
       been given the full right, power and exclusive authority to prosecute
       criminal cases and/or pursue other remedies that may be attendant to such
       cases in the appellate courts.

                                            - 12 -
State v. Simmons, 610 S.W.2d 141, 142 (Tenn. Crim. App. 1980) (holding that the district
attorney general did not have standing to object to the State Attorney General’s motion to
dismiss an appeal). Thus, in pursuing an appeal of the post-conviction court’s order, the
State Attorney General was acting within his exclusive sphere to exercise the State’s right
to appeal.

      Petitioner relies upon the Tennessee Supreme Court’s opinion in State v. Watkins,
804 S.W.2d 884 (Tenn. 1991), for the proposition that the State Attorney General is
bound by the agreements made in the trial court by the District Attorney General. In
Watkins, the court said:

              We have carefully considered the state’s argument that in
      representing the prosecution on appeal, the Office of the Attorney General
      is more than a mere extension of the local District Attorney’s office and
      should not be bound on appeal by the action of the prosecutor in the trial
      court. The Attorney General undoubtedly has a role to play in ensuring that
      errors in the trial court prejudicial to the state are corrected on appeal. But
      there is a difference between seeking to correct errors in the trial court not
      deliberately of the state’s making, and second-guessing the judgment of the
      local prosecutor in settling a case. Where such a settlement is not illegal
      and does not result in manifest injustice (and, certainly, the sentence in this
      case fits neither category), the state should be held on appeal to the same
      waiver rule as the defendant. Such a rule is particularly important in this
      context, because it ensures adequate notice and, therefore, fundamental
      fairness to a defendant engaged in the delicate process of making the
      determination whether to plead guilty or to go to trial.

Id. at 886-87. However, Watkins is distinguishable from the present case because the
issue being discussed was an erroneous sentencing range, which the Tennessee Supreme
Court has repeatedly said is a “non-jurisdictional” element of a defendant’s sentence and
may be the subject of plea negotiations between the defendant and the State. See, e.g.,
Davis v. State, 313 S.W.3d 751, 759-60 (Tenn. 2010).

        In this Court’s experience, it is not uncommon for the State Attorney General to
take a different position on appeal from the one held by the District Attorney General in
the trial court, even when such position is contrary to an agreement between the District
Attorney General and the defendant. See, e.g., Harold Wayne Nichols, 2019 WL
5079357, at *11 (noting the State’s changed position on appeal with regard to the post-
conviction court’s ability to accept a settlement agreement), perm. app. denied (Tenn.
Jan. 15, 2020); State v. A.B. Price, No. W2017-00677-CCA-R3-CD, 2018 WL 3934213,
at *5 (Tenn. Crim. App. Aug. 14, 2018) (noting the State’s changed position on appeal
with regard to whether the constitutionality of a statute was justiciable), rev’d, 579
                                           - 13 -
S.W.3d 332 (Tenn. 2019); State v. Alex Hardin Huffstutter, No. M2013-02788-CCA-R3-
CD, 2014 WL 4261143, at *1 (Tenn. Crim. App. Aug. 28, 2014) (noting the State’s
changed position on appeal with regard to whether the defendant’s certified question of
law was dispositive), no perm. app. filed; State v. Shannon A. Holladay, No. E2004-
02858-CCA-R3-CD, 2006 WL 304685, at *5 (Tenn. Crim. App. Feb. 8, 2006) (Wade,
P.J., concurring) (noting the State’s changed position on appeal with regard to whether
the defendant had an expectation of privacy), no perm. app. filed; State v. James Anthony
Hill, No. M2003-00516-CCA-R3-CD, 2004 WL 431481, at *4 (Tenn. Crim. App. Mar. 9,
2004) (noting the State’s changed position on appeal with regard to whether an offense
was a lesser-included offense), perm. app. denied (Tenn. Sept. 7, 2004). Generally
speaking, “[t]he same rules that apply to defendants likewise apply to the State” with
regard to the waiver of issues raised for the first time on appeal, even when “[t]he
Attorney General’s Office on appeal apparently disagrees with the assistant district
attorney general’s concession in the trial court[.]” State v. Jarus Smith, No. M2014-
01130-CCA-R3-CD, 2015 WL 4656553, at *7 (Tenn. Crim. App. Aug. 6, 2015), perm.
app. denied (Tenn. Dec. 10, 2015); see also Watkins, 804 S.W.2d at 886 (noting that,
“proverbially speaking, what is applicable to the goose ought to be applied to the gander”
with regard to waiver); State v. Adkisson, 899 S.W.2d 626, 635-36 (Tenn. Crim. App.
1994) (“It is elementary that a party may not take one position regarding an issue in the
trial court, change his strategy or position in mid-stream, and advocate a different ground
or reason in this Court.”). However, as stated above, in this case the State Attorney
General is challenging the post-conviction court’s jurisdiction to enter the AO and the
amended judgment, which is not waived by the District Attorney General’s agreement
thereto. See generally State v. Boyd, 51 S.W.3d 206 (Tenn. Crim. App. 2000). As this
Court has previously observed:

       We agree that it may appear unfair to a defendant for the State to take one
       position at the trial court level, and after a defendant has relied on that
       position, take a different position on appeal. In most cases we could refuse
       to accept the State’s position on appeal on the ground that we will not
       address issues not raised at the trial court level. However, as stated
       previously, neither we nor the trial court can ignore court rules in order to
       assume jurisdiction where there is none.

Id. at 211 (internal citations omitted).

       To be clear, the resolution of the question of the authority of Attorney General to
take a different position on appeal will always lie when that resolution, as is here,
involves questions of the trial court’s jurisdiction. It is neither a question of position
change by the State as a party on appeal, nor a question of allocation of authority between
a District Attorney General and the State Attorney General. It is simply a question of
jurisdiction which this Court can never ignore.
                                           - 14 -
       Based on the foregoing, we conclude that the State had a right to appeal, that the
State Attorney General had the authority to bring the appeal, and that the jurisdictional
issue raised on appeal was not waived by the agreement of the parties in the court below.
Thus, this appeal is properly before this Court, and we will proceed to consider the merits
of the State’s claim that the post-conviction court lacked jurisdiction to enter the AO and
amend Petitioner’s sentence.

                         II. Post-Conviction Court’s Jurisdiction

                   A. Motion to Reopen Post-Conviction Proceedings

       In Case v. Nebraska, 381 U.S. 336 (1965), the United States Supreme Court
recommended that the states implement post-conviction procedures to address alleged
constitutional errors arising in state convictions in order to divert the burden of habeas
corpus ligation in the federal courts. In response, the Tennessee legislature passed the
Post-Conviction Procedure Act, whereby a defendant may seek relief “when a conviction
or sentence is void or voidable because of the abridgement of any right guaranteed by the
Constitution of Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103;
see also Sills v. State, 884 S.W.2d 139, 142 (Tenn. Crim. App. 1994) (“The Post-
Conviction Procedure Act was created to address and remedy constitutional wrongdoing
in the convicting or sentencing process which is significant enough to render the
conviction or sentence void or voidable.”). However, “there is no constitutional duty to
provide post-conviction relief procedures.” Serrano v. State, 133 S.W.3d 599, 604
(Tenn. 2004) (citing Burford v. State, 845 S.W.2d 204, 207 (Tenn. 1992)). Thus, “the
availability and scope of post-conviction relief lies within the discretion of the General
Assembly because post-conviction relief is entirely a creature of statute.” Bush v. State,
428 S.W.3d 1, 15-16 (Tenn. 2014) (citing Pike v. State, 164 S.W.3d 257, 262 (Tenn.
2005)).

        Under its current iteration, the Post-Conviction Procedure Act “contemplates the
filing of only one (1) petition for post-conviction relief. In no event may more than one
(1) petition for post-conviction relief be filed attacking a single judgment.” T.C.A. § 40-
30-102(c). While “any second or subsequent petition shall be summarily dismissed[,]” a
petitioner may seek relief on the basis of claims that arise after the disposition of the
initial petition by filing a motion to reopen the post-conviction proceedings “under the
limited circumstances set out in § 40-30-117.” Id.; see Fletcher v. State, 951 S.W.2d 378,
380 (Tenn. 1997). A motion to reopen post-conviction proceedings is only cognizable if
it asserts one of the following grounds for relief:

      (1) The claim in the motion is based upon a final ruling of an appellate
      court establishing a constitutional right that was not recognized as existing
                                           - 15 -
       at the time of trial, if retrospective application of that right is required. The
       motion must be filed within one (1) year of the ruling of the highest state
       appellate court or the United States supreme court establishing a
       constitutional right that was not recognized as existing at the time of trial;
       or

       (2) The claim in the motion is based upon new scientific evidence
       establishing that the petitioner is actually innocent of the offense or
       offenses for which the petitioner was convicted; or

       (3) The claim asserted in the motion seeks relief from a sentence that was
       enhanced because of a previous conviction and the conviction in the case in
       which the claim is asserted was not a guilty plea with an agreed sentence,
       and the previous conviction has subsequently been held to be invalid, in
       which case the motion must be filed within one (1) year of the finality of
       the ruling holding the previous conviction to be invalid[.]

T.C.A. § 40-30-117(a)(1)-(3). Additionally, the motion must assert facts underlying the
claim which, “if true, would establish by clear and convincing evidence that the petitioner
is entitled to have the conviction set aside or the sentence reduced.” Id. at (a)(4). Taking
the petitioner’s factual allegations as true, the post-conviction court shall deny the motion
if it fails to meet the requirements listed in subsection (a). T.C.A. § 40-30-117(b). If the
post-conviction court grants the motion to reopen, “the procedure, relief and appellate
provisions” of the Post-Conviction Procedure Act apply. Id.

       The State does not contest the fact that the Davidson County Criminal Court, as
the original court of conviction, had subject matter jurisdiction over Petitioner’s post-
conviction proceedings. See T.C.A. § 40-30-104(a) (stating that the petition must be filed
with “the clerk of the court in which the conviction occurred”). Instead, the State argues
that the post-conviction court lacked jurisdiction in this case because it did not properly
grant Petitioner’s motion to reopen post-conviction proceedings in the first place. The
State contends that, despite the fact that the post-conviction court’s October 5, 2016 order
was entitled “Order Granting ‘Motion to Reopen Post-Conviction Petition’ in Part[,]” the
post-conviction court did not actually reopen post-conviction proceedings because it
“made none of the findings required for reopening a post-conviction petition.”
Specifically, the State asserts that the post-conviction court never made a finding that
Foster established a new rule of constitutional law or that it was retroactively applicable.
The State argues that, because the motion to reopen was never granted, the post-
conviction court lacked jurisdiction to accept and enter the AO because there was “no
case or controversy pending before it to be settled or otherwise adjudicated.”
Alternatively, the State argues that the October 5, 2016 order “should be vacated because
the post-conviction court had no legally cognizable basis for reopening” the post-
                                             - 16 -
conviction proceedings based upon the merits of Petitioner’s claim. Specifically, the
State argues that “Foster did not create a new rule of law” and that Petitioner cannot
“establish by clear and convincing evidence that there was a constitutional violation that
entitles him to relief.”

       As an initial matter, we disagree with the State’s characterization of the post-
conviction court’s October 5, 2016 order. However, even if the State is correct that the
post-conviction court did not actually grant the motion to reopen with respect to the
Foster claim, it clearly did not deny the claim as it did with the Obergefell and Glossip
claims. Thus, at the very least, the motion to reopen itself remained pending for
adjudication at the time of the August 28, 2019 hearing.

       Secondly, we note that the State did not seek to appeal the post-conviction court’s
October 5, 2016 order. While the motion to reopen statute provides a means by which a
petitioner may seek a permissive appeal from the post-conviction court’s denial of a
motion to reopen, see T.C.A. § 40-30-117(c), it does not provide a means by which the
State may appeal the post-conviction court’s grant of the motion. Additionally, the State
did not seek either an interlocutory appeal under Tennessee Rule of Appellate Procedure
9 or an extraordinary appeal under Tennessee Rule of Appellate Procedure 10.

        Indeed, an order granting a motion to reopen is, by its very nature, an interlocutory
order, triggering application of “the procedure, relief and appellate provisions” of the
Post-Conviction Procedure Act. See T.C.A. § 40-30-117(b). The motion to reopen
statute does not require the post-conviction court to specifically state its findings of fact
and conclusions of law in its order granting the motion. Cf. T.C.A. § 40-30-109(a)
(stating that the court is merely required to enter an order setting an evidentiary hearing if
it does not summarily dismiss the petition); T.C.A. § 40-30-111(b) (requiring the court to
enter an order stating “the findings of fact and conclusions of law with regard to each
ground” “[u]pon the final disposition of [the] petition”) (emphasis added). Instead, to
grant a motion to reopen, the statute merely requires the post-conviction court to
determine if the petitioner’s “factual allegations, if true, meet the requirements of
subsection (a).” T.C.A. § 40-30-117(b). The State does not contend that Petitioner’s
motion to reopen failed to comply with the pleading requirements of subsection (a); it
simply disagrees with Petitioner’s claim on the merits. However, “[i]n order to determine
if a court has jurisdiction, we consider whether or not it had the power to enter upon the
inquiry; not whether its conclusion in the course of it was right or wrong.” Cawood, 134
S.W.3d at 163 (internal quotation omitted). Regardless of whether the post-conviction
court’s decision was right or wrong, it had subject matter jurisdiction to grant the motion
to reopen and to set the matter for an evidentiary hearing where Petitioner would “have
the burden of proving the allegations of fact by clear and convincing evidence.” T.C.A. §
40-30-110(f).

                                            - 17 -
                              B. AO and Amended Judgment

       The problem in this case arises from the fact that, although the post-conviction
court had jurisdiction over Petitioner’s reopening of the post-conviction proceedings, it
did not have jurisdiction to amend Petitioner’s death sentence to life imprisonment under
the terms of the AO. “There obviously is an important distinction between the right to
seek relief in a post-conviction proceeding and the right to have relief in a post-conviction
proceeding.” Shazel v. State, 966 S.W.2d 414, 415-16 (Tenn. 1998) (emphasis in
original). “[I]n order for a Court to have the jurisdiction to enter a decree in a particular
case it must not only have the general jurisdiction over the subject matter involved and
over the parties, it must also have the power to grant the particular relief decreed.”
Brown v. Brown, 281 S.W.2d 492, 503 (Tenn. 1955). Rather than granting Petitioner
post-conviction relief upon a finding of a constitutional violation, the AO in this case
specifically stated that Petitioner’s post-conviction claims were waived and dismissed.
Thus, the post-conviction court did not have jurisdiction to amend Petitioner’s sentence
because his original judgment of conviction remained final. See Delwin O’Neal v. State,
No. M2009-00507-CCA-R3-PC, 2010 WL 1644244, at *3 (Tenn. Crim. App. Apr. 23,
2010) (affirming trial court’s finding that it lacked jurisdiction over a post-conviction
petitioner’s request for a reduction of sentence after constitutional claims were
abandoned), perm. app. denied (Tenn. Sept. 3, 2010).

       “As a general rule, a trial court’s judgment becomes final thirty days after its entry
unless a timely notice of appeal or a specified post-trial motion is filed.” Boyd, 51
S.W.3d at 210 (citing State v. Pendergrass, 937 S.W.2d 834, 837 (Tenn. 1996)). “[O]nce
the judgment becomes final in the trial court, the court shall have no jurisdiction or
authority to change the sentence in any manner[,]” except under certain limited
circumstances. T.C.A. § 40-35-319(b); see State v. Moore, 814 S.W.2d 381, 383 (Tenn.
Crim. App. 1991). “[J]urisdiction to modify a final judgment cannot be grounded upon
waiver or agreement by the parties.” Moore, 814 S.W.2d at 383 (citing State v. Hamlin,
655 S.W.2d 200 (Tenn. Crim. App. 1983)). “[A]ny attempt by the trial court to amend
the judgment, even with the agreement of the [d]efendant and the State, is void.” Boyd,
51 S.W.3d at 210 (citing Pendergrass, 937 S.W.2d at 837; Moore, 814 S.W.2d at 383);
see also Lonnie Graves v. State, No. 03C01-9301-CR-00001, 1993 WL 498422, at *2
(Tenn. Crim. App. Dec. 1, 1993). “To hold otherwise would effectively allow the trial
court to exercise the pardoning and commutation power, which is vested solely in the
Governor under Article 3, section 6 of the Tennessee Constitution.” Harold Wayne
Nichols, 2019 WL 5079357, at *12 (citing Workman v. State, 22 S.W.3d 807, 808 (Tenn.
2000); State v. Dalton, 72 S.W. 456, 457 (Tenn. 1903)).

      The Post-Conviction Procedure Act provides a means for seeking relief from an
otherwise final judgment “when the conviction or sentence is void or voidable because of
the abridgment of any right guaranteed by the Constitution of Tennessee or the
                                            - 18 -
Constitution of the United States.” T.C.A. § 40-30-103; see Taylor v. State, 995 S.W.2d
78, 83 (Tenn. 1999) (noting the availability of post-conviction proceedings “to
collaterally attack a conviction and sentence which have become final”). With regard to
the disposition of a post-conviction petition, the statute provides as follows:

       If the court finds that there was such a denial or infringement of the rights
       of the prisoner as to render the judgment void or voidable, including a
       finding that trial counsel was ineffective on direct appeal, the court shall
       vacate and set aside the judgment or order a delayed appeal as provided in
       this part and shall enter an appropriate order and any supplementary orders
       that may be necessary and proper.

T.C.A. § 40-30-111(a). The language of this statute is significant in two respects. First,
it limits the available relief that a post-conviction court may grant to either vacating the
original judgment or ordering a delayed appeal. See T.C.A. § 40-30-113 (describing the
procedures for granting a delayed appeal). Vacating a judgment allows the case to “be
returned to the particular stage needed to remedy the constitutional wrong found to have
occurred,” whether that be the pre-trial stage or the pre-sentencing stage. Sills, 884
S.W.2d at 142-43. Significantly, the post-conviction statute “does not authorize a trial
judge to reduce a sentence[.]” State v. Carter, 669 S.W.2d 707, 708 (Tenn. Crim. App.
1984). Second, the post-conviction court’s authority to grant relief “is contingent upon
the court’s finding that the judgment is void or voidable due to an infringement of the
petitioner’s constitutional rights.” Harold Wayne Nichols, 2019 WL 5079357, at *11; see
Wilson v. State, 724 S.W.2d 766, 768 (Tenn. Crim. App. 1986) (holding that trial court’s
grant of a delayed appeal was inappropriate where there was no finding of a
constitutional violation on the face of the order). “In the absence of a finding of
constitutional violation sufficient to grant post-conviction relief, the post-conviction court
is without jurisdiction to modify a final judgment.” Harold Wayne Nichols, 2019 WL
5079357, at *12. Thus, taking these provisions of the statute together, it is clear that
“[o]nly upon a finding that either the conviction or sentence is constitutionally infirm can
the post-conviction court vacate the judgment and place the parties back into their
original positions, whereupon they may negotiate an agreement to settle the case without
a new trial or sentencing hearing.” Id., at *11 (citing Boyd, 51 S.W.3d at 211-12).

       Petitioner asserts that much of this Court’s opinion in Harold Wayne Nichols
regarding a post-conviction court’s jurisdiction to accept a settlement agreement was
dicta and, therefore, is not controlling. The term “obiter dictum” refers to a statement
made by the court that is not necessary for a determination of the issue and, although it
may be persuasive, it generally is not binding as precedent within the rule of stare decisis.
See Staten v. State, 232 S.W.2d 18, 19 (Tenn. 1950). The Tennessee Supreme Court has
held that “inferior courts are not free to disregard, on the basis that the statement is obiter
dictum, the pronouncement of a superior court when it speaks directly on the matter
                                             - 19 -
before it[.]” Holder v. Tenn. Judicial Selection Comm’n, 937 S.W.2d 877, 882 (Tenn.
1996). In Harold Wayne Nichols, the petitioner was specifically challenging the post-
conviction court’s conclusion that it could not accept the proposed settlement agreement
“where there is no claim for post-conviction relief before this [c]ourt which should
survive this [c]ourt’s statutorily required preliminary order.” 2019 WL 5079357, at *11.
Thus, dicta or not, the question of the post-conviction court’s authority to accept a
proposed settlement agreement without following the statutory requirements of the Post-
Conviction Procedure Act was squarely before this Court.

        Alternatively, Petitioner argues that Harold Wayne Nichols, which was decided
less than two months after the entry of the AO in this case, represents a change in the law
and cannot be applied to retroactively invalidate the AO. Petitioner asserts on appeal that
this Court’s unpublished opinion in Joseph Matthew Maka, 2004 WL 2290493, which
was relied upon by the post-conviction court, was “the only appellate authority on point”
regarding the validity of settlement agreements in post-conviction cases at the time the
AO was entered. However, Joseph Matthew Maka simply stands for the proposition that
the trial court loses jurisdiction to amend or vacate an agreed order granting post-
conviction relief once it becomes final. Id. at *2 (citing State v. Peele, 58 S.W.3d 701,
705-06 (Tenn. 2001)); see also Anthony E. Perry v. State, No. W2006-02236-CCA-R3-
PC, 2008 WL 2483524, at *4 (Tenn. Crim. App. June 19, 2008) (relying on Joseph
Matthew Maka in holding that the post-conviction court lost jurisdiction to vacate its
order denying relief after it became final), perm. app. denied (Tenn. Oct. 27, 2008).
Although the Joseph Matthew Maka court vacated the post-conviction court’s subsequent
order denying relief and reinstated the earlier agreed order, 2004 WL 2290493, at *3, the
court did not specifically address the propriety of the agreed order itself. Moreover, we
would note that, unlike this case, the agreed order in Joseph Matthew Maka did not state
that the defendant was waiving all claims or that the post-conviction court was amending
an otherwise final judgment. Instead, it stated that the post-conviction petition was
“granted as to each issue and claim for relief raised therein,” and that it appeared that the
defendant’s conviction for second degree murder was vacated and he stood to be retried
for first degree murder. Id., at *1-2. Thus, Joseph Matthew Maka does not support the
proposition that the post-conviction court had the jurisdiction to enter the AO in this case,
which amended Petitioner’s final judgment of conviction in the absence of any finding of
a constitutional violation.

       Moreover, Petitioner’s argument overlooks this Court’s published opinion in
Boyd, which was cited in Harold Wayne Nichols. In Boyd, the defendant filed a petition
for post-conviction relief alleging ineffective assistance of counsel after the direct appeal
of his guilty plea was dismissed for failure to properly preserve his certified questions of
law. 51 S.W.3d at 208. The prosecutor agreed that the defendant was entitled to post-
conviction relief, and the post-conviction court entered an agreed order granting the
defendant a delayed appeal pursuant to Tennessee Code Annotated section 40-30-213(a)
                                            - 20 -
(now renumbered as 40-30-113(a)). Id. However, on appeal, the State Attorney General
argued “that the trial court did not have jurisdiction to amend the final judgment” to
include the certified questions of law. Id. at 209. This Court agreed, concluding that the
post-conviction court “did not have the jurisdiction to amend the judgment when it
granted the delayed appeal” despite the agreement of the parties. Id. at 210. This Court
concluded, however, that defendants in such a situation were not “left without a remedy”
in that the post-conviction court, upon a finding of ineffective assistance of counsel
according to the appropriate standard, could “vacate the judgment of conviction and
allow the defendant to withdraw the guilty plea” pursuant to Tennessee Code Annotated
section 40-30-211(a) (now renumbered as 40-30-111(a)). Id. at 211. Thereupon, the
parties are “placed back in the position they occupied prior to the guilty plea” where they
could “re-enter into such a plea agreement[.]” Id. at 212. The trial court could then
“conduct another plea hearing and enter a new judgment of conviction, explicitly
reserving the certified questions of law.” Id. Thus, Boyd stands for the proposition that
the post-conviction court cannot accept an agreement of the parties to bypass the
statutory requirements of the Post-Conviction Procedure Act to amend a final judgment
of conviction.

       Because the AO in this case stated that Petitioner’s claims were waived and
dismissed, the post-conviction court never made a finding of a constitutional violation as
required to grant relief under the Post-Conviction Procedure Act. Indeed, the amended
judgment states that it was entered “in consideration of potential unconstitutional
conviction and sentence” (emphasis added). Without finding that Petitioner’s conviction
or sentence were constitutionally infirm, the post-conviction court did not have the
authority to vacate Petitioner’s original judgment under Tennessee Code Annotated
section 40-30-111(a). Thus, because Petitioner’s original judgment was never vacated, it
remained final, and the post-conviction court had no jurisdiction to amend it, despite the
agreement of the parties. See Boyd, 51 S.W.3d at 210 (citing Pendergrass, 937 S.W.2d at
837; Moore, 814 S.W.2d at 383). We conclude that the proper remedy in this case is to
vacate both the amended judgment and the AO, thereby placing the parties back into the
positions they occupied at the time of the evidentiary hearing on August 28, 2019. See
State v. Santos Macarena, No. M2005-01905-CCA-R3-CO, 2006 WL 1816326, at *3
(Tenn. Crim. App. June 27, 2006), no perm. app. filed.

                                       Conclusion

      Based on the foregoing, we vacate the AO and the amended judgment. We hereby
remand this case to the post-conviction court for proceedings consistent with this opinion.



                                             ____________________________________
                                           - 21 -
   TIMOTHY L. EASTER, JUDGE




- 22 -